Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 2008/0074121) in view of Hobbs et al. (US 2007/0126440). (“Lou” and “Hobbs”).
5.	Regarding claim 1, Lou teaches A probing apparatus for probing multiple integrated circuit devices [Figures 5-7, 12-13, a probing apparatus for probing multiple integrated circuit device is shown and taught], comprising: 5a platform with an opening (above the chuck) [Figures 5-7, a platform 110 with an opening 112 is shown]; a first rail positioned at a first side of the Figures 5-7, a first rail 116 positioned at a first side of the platform 110 is shown]; a second rail positioned at a second side opposite to the iofirst side of the platform [Figures 5-7, a second rail 116 positioned at a second side opposite to the first side of the platform 110 is shown]; a probing module slidable along the first and second rails [Figures 5-7, a probing module 120 is shown]; wherein the probing module includes a third rail with two ends slidably attached to the first and second rails, respectively, a probing stage slidably attached to the third rail, and a probe card 15attached to the probing stage [Figures 5-7, the probing module 120 includes a third rail (reference number 120) with two ends slidably attacted to the first and second rails 116, a probing stage 140 slidably attached to the third rail 120 and a probe card 192 is attached to the probing stage 140]; and (a first motor system configured) to automatically align the probe card with the DUT, and including (a first motor configured) to control movement of the probing stage along the third rail, and (a second motor configured) to control movement of 20the probing module along the first and second rails [Figures 5-7, P(0030-0031, 0033, 0037) teaches aligning the probe card 192 with the DUT (not shown), controlling movement of the probing stage along the third rail 120 and controlling movement of the probing module 140 along the first and second rails 116].
Lou does not explicitly teach a chuck configured to support a device under test (DUT); a first motor system, a first motor and a second motor.
However, based on Figures 5-7, P(0030-0031, 0033, 0037) of Lou it would be obvious to one skilled in the art before the effective filing date of the invention to conclude based on Lou that the processor/controller used to carry out the functioning of movement would be called a motor system. For example, Figure 6 of Lou shows driving modules which are driven by controllers (motor system, not shown) known to a person skilled in the art.

However, Hobbs teaches a chuck configured to support a device under test (DUT) [Figure 1, a chuck 424 to support a DUT 420 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lou with Hobbs. Doing so would allow Lou to comprise a chuck for holding the DUT during test and also to move the DUT if necessary.
6.	Regarding claim 2, Lou teaches wherein the first motor is electrically connected to the probing stage [Figures 5-7, the first motor (part of controller/processor not shown) would be electrically connected to the probing stage 140].
7.	Regarding claim 3, Lou teaches wherein the second motor is electrically connected to the probing module [Figures 5-7, the second motor (part of controller/processor not shown) would be electrically connected to the probing module 140].
8.	Regarding claim 4, Lou teaches wherein the second 23U S9040 motor is configured to synchronously move the two ends of the third rail along the first and second rails, respectively [Figures 5-7, P(0037), the second motor (part of controller/processor not shown) is configured to synchronously move the two ends of the third rail along the first and second rails].
9.	Regarding claim 5, Lou teaches further comprising a 5second motor system configured to automatically align the probe card with the DUT, wherein the second motor system includes a first tuning motor configured to control movement of the probing stage along a first direction parallel to the third rail, a second tuning motor configured to control movement of the probing iostage along a second direction parallel to the first and second rails, a third tuning motor configured to control movement of the probing stage along a third direction toward or away from Figures 5-6, the driving and adjustment mechanism shown in the figures is configured to align the probe card, DUT, tuning motors, probing stage].
10.	Regarding claim 6, Lou teaches wherein the fourth tuning motor is configured to centrally rotate the probing stage relative to the probing stage to align the probe card with the DUT [Figures 5-6, the driving and adjustment mechanism is configured to centrally rotate the probing stage 140 to align the probe card 192 with the DUT].
11.	Regarding claim 7, Lou teaches wherein the probing stage further comprises a carrier configured to hold the probe card [Figure 6, P(0033), a carrier 190 is shown].
12.	Regarding claim 8, Lou teaches wherein the opening has 25a rectangular shape [Figure 5, rectangular opening 112 is shown].
13.	Regarding claim 9, Lou teaches wherein the DUT is a semiconductor device or a wafer [Figures 5-6, the DUT is a semiconductor device].
14.	Regarding claim 10, Lou teaches wherein the probe card includes a first surface, a second surface opposite to the first surface, a peripheral wall substantially orthogonal to and 5disposed between the first surface and the second surface, and a plurality of probes protruding from the peripheral wall and toward the DUT, wherein the first surface is attached to the probing stage [Figures 5-7, the probe card 192 and its arrangement is shown].
15.	Regarding claim 11, Lou teaches wherein the probe card is attached to a vertical sidewall of the probing stage [Figures 5-7, the probe card 192 and probing stage 140 is shown].
16.	Regarding claim 12, Lou teaches wherein the first motor includes two actuating motors configured to control movement of 15the two ends of the third rail, respectively [Figures 5-7, P(0030-0033), the movement of third rail is taught].
Figures 
5-7, a method of operating a probing apparatus is taught], the probing apparatus comprising a platform with an opening (above the chuck) [Figures 5-7, a platform 110 with an opening 112 is shown], a first rail at a first 20side of the platform [Figures 5-7, a first rail 116 positioned at a first side of the platform 110 is shown], a second rail at a second side of the platform opposite to the first side [Figures 5-7, a second rail 116 positioned at a second side opposite to the first side of the platform 110 is shown], a probing module including a third rail, and a probing stage on the third rail [Figures 5-7, the probing module 120 includes a third rail (reference number 120), a probing stage 140 slidably attached to the third rail 120, the method comprising: attaching a probe card to the probing stage [Figures 5-7, a probe card 192 is attached to the probing stage 140]; and aligning the probe card with the DUT [Figures 5-7, the probe card 192 is aligned with the DUT (not shown), see P(0030-0031, 0033)];  25wherein the alignment includes operating a (first motor) system to actuate the probing module to automatically slide along the first rail and the second rail, and actuate the probing stage of the probing module to automatically slide along the third rail [Figures 5-7, the alignment includes operating a (first motor) system to actuate the probing module to automatically slide along the first rail and the second rail, and actuate the probing stage of the probing module to automatically slide along the third rail].
Lou does not explicitly teach a chuck configured to support a DUT; a first motor system.
However, based on Figures 5-7, P(0030-0031, 0033, 0037) of Lou it would be obvious to one skilled in the art before the effective filing date of the invention to conclude based on Lou that the processor/controller used to carry out the functioning of movement would be called a motor system. For example, Figure 6 of Lou shows driving modules which are driven by controllers (motor system, not shown) known to a person skilled in the art.

However, Hobbs teaches a chuck configured to support a DUT. [Figure 1, a chuck 424 to support a DUT 420 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lou with Hobbs. Doing so would allow Lou to comprise a chuck for holding the DUT during test and also to move the DUT if necessary.
18.	Regarding claim 14, Lou teaches wherein the probing module automatically slides along the first rail and the second rail, and the probing stage automatically slides along the third rail [Figures 5-6, the probing module 120 slides along the first and the second rail 116, the probing stage 140 slides along the third rail 120].
19.	Regarding claim 15, Lou teaches wherein the first motor system includes a first motor electrically connected to the probing stage and a second motor electrically connected to the probing module, the probing stage is actuatable by a first motor, and the probing iomodule is actuatable by a second motor [Figures 5-6, the first motor (controller) would be electrically connected to the probing stage and a second motor (controller) would be electrically connected to the probing module].
20.	Regarding claim 16, Lou teaches wherein the alignment includes synchronizing a movement of the probing module along the first rail with a movement of the probing module along the second rail [Figures 5-7, P(0037), the second motor (part of controller/processor not shown) is configured to synchronously move the two ends of the third rail along the first and second rails].
Figures 5-7, the alignment includes actuating the probing stage and the probe card].
22.	Regarding claim 18, Lou teaches wherein the operation of the first 25motor system occurs prior to the operation of the second motor system [Figures 5-7, see P(0030-0033) for functioning of controller/motor].
23.	Regarding claim 19, Lou teaches wherein the probe card is aligned 26U S9040 with the DUT after the operation of the first motor system and the operation of the second motor system [Figures 5-7, the probe card 192 is aligned with the DUT (not shown)].
24.	Regarding claim 20, Lou teaches the method.
Lou does not explicitly teach further comprising moving the 5chuck toward the probe card after the operation of the first motor system and the operation of the second motor system.
However, Hobbs teaches further comprising moving the 5chuck toward the probe card after the operation of the first motor system and the operation of the second motor system [Figure 1, a chuck 424 is moved toward the probe card as shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lou with Hobbs. Doing so would allow Lou to comprise a chuck for holding the DUT during test and also to move the DUT if necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868